Exhibit In re CROCHET & BOREL SERVICES, INC. Case No. 08-10290 (BLS) Debtor Reporting Period: July 1 through July 31 PAYMENTS TO INSIDERS AND PROFESSIONALS Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc). Attach additional sheets if necessary. INSIDERS NAME TYPE OF PAYMENT AMOUNT PAID TOTAL PAID TO DATE TOTAL PAYMENTS TO INSIDERS none none PROFESSIONALS NAME DATE OF COURT ORDER AUTHORIZING PAYMENT AMOUNT APPROVED AMOUNT PAID TOTAL PAID TO DATE TOTAL INCURRED & UNPAID* TOTAL PAYMENTS TO PROFESSIONALS None None None None * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION
